DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 05 November 2020. As per applicant’s request, claims 1, 11, 15 have been amended. Claims 1-2, 4-11, 13-21 are pending in the application.

Allowable Subject Matter
Claims 1-2, 4-11, 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 11 and 15 and further search, claims 1, 11 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1, 11, 15:
...
wherein an absolute value of a voltage difference between the read voltage and the post-synaptic voltage is smaller than a threshold voltage of the transistor, the threshold voltage being a minimum gate-to-source voltage to turn on the transistor, and 
wherein the voltage difference between the read voltage and the post-synaptic voltage indicates a voltage difference between the read voltage applied to the transistor and the post-synaptic voltage applied to the variable resistor in a read operation for reading the data pattern.

Regarding the cited limitations of claims 1, 11 and 15, which do not appear to be taught by the prior art: Elmegreen et al. discusses the structure of the circuit having the electrode of a transistor connected to a variable resistor and applying a read voltage to the gate of the transistor, applying a post-synaptic voltage to the electrode of the resistor and applying a pre-synaptic voltage to the electrode of the transistor opposite the resistor. Tanzawa teaches applying a read voltage to the gate of the transistor and a post-synaptic voltage to the electrode of the transistor where the absolute value of the difference between the read voltage and the post-synaptic voltage is smaller than a threshold voltage for the transistor.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise an absolute value of the difference between the read voltage and the post-synaptic voltage applied to the electrode of the variable resistor is less than the threshold voltage, where the state of the memory cell during a read operation is determined by states of both the transistor and the resistor (not the transistor alone as in Tanzawa).
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1, 11 and 15.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 11 and 15 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125